
	
		III
		112th CONGRESS
		1st Session
		S. RES. 185
		IN THE SENATE OF THE UNITED STATES
		
			May 16, 2011
			Mr. Cardin (for himself,
			 Ms. Collins, Mr. Thune, Mr.
			 Menendez, Mr. Casey,
			 Mr. Risch, Mr.
			 Boozman, Mr. Moran,
			 Mr. Franken, Mr. Kirk, Ms.
			 Snowe, Mr. Cornyn,
			 Mr. Roberts, Mr. Inhofe, Mr. Brown of
			 Ohio, Mr. Coburn,
			 Mr. Burr, Mr.
			 Kyl, Mr. Wyden,
			 Ms. Ayotte, Ms.
			 Klobuchar, Mr. Nelson of
			 Nebraska, Mrs. McCaskill,
			 Mr. Coons, Mrs.
			 Gillibrand, Mr. Blumenthal,
			 Mr. Lieberman, Ms. Landrieu, Mr.
			 Crapo, Mr. Vitter,
			 Mr. Johnson of South Dakota,
			 Mr. Johanns, Mr. Heller, Mr.
			 Bennet, Mr. Wicker,
			 Mr. Isakson, Mrs. Shaheen, Mr.
			 Baucus, Mr. Chambliss,
			 Ms. Mikulski, Mr. Whitehouse, Ms.
			 Stabenow, Mr. Lee,
			 Mr. Begich, Mr.
			 Inouye, Mr. Udall of
			 Colorado, Mrs. Boxer,
			 Mr. Blunt, Mr.
			 Cochran, Ms. Murkowski,
			 Mr. Levin, Mr.
			 Grassley, Mr. Merkley,
			 Mr. DeMint, Mr.
			 Tester, Mr. Portman,
			 Ms. Cantwell, Mr. Corker, Mr.
			 Akaka, Mr. Warner,
			 Mr. Rubio, Mr.
			 Pryor, Mr. Nelson of Florida,
			 Mr. Brown of Massachusetts,
			 Mr. Lautenberg, Mr. Manchin, Mr.
			 Barrasso, Mr. Toomey,
			 Mr. Graham, Mrs. Murray, Mr.
			 Durbin, Mr. Schumer,
			 Mr. Shelby, Mrs. Hagan, Mr.
			 Coats, Mr. Carper,
			 Mr. McConnell, Mr. Hatch, Mr.
			 McCain, Mrs. Hutchison,
			 Mrs. Feinstein, Mr. Hoeven, Mr.
			 Sessions, Mr. Reed,
			 Mr. Alexander, Mr. Conrad, Mr.
			 Lugar, Mr. Enzi, and
			 Mr. Udall of New Mexico) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		
			June 28, 2011
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Reaffirming the commitment of the United
		  States to a negotiated settlement of the Israeli-Palestinian conflict through
		  direct Israeli-Palestinian negotiations, reaffirming opposition to the
		  inclusion of Hamas in a unity government unless it is willing to accept peace
		  with Israel and renounce violence, and declaring that Palestinian efforts to
		  gain recognition of a state outside direct negotiations demonstrates absence of
		  a good faith commitment to peace negotiations, and will have implications for
		  continued United States aid. 
	
	
		Whereas the policy of the United States since 2002 has
			 been to support a two-state solution to the Palestinian-Israeli
			 conflict;
		Whereas a true and lasting peace between the people of
			 Israel and the Palestinians can only be achieved through direct negotiations
			 between the parties;
		Whereas Palestine Liberation Organization Chair Yassir
			 Arafat wrote to Israeli Prime Minister Yitzhak Rabin on September 9, 1993, that
			 all outstanding issues relating to permanent status will be resolved
			 through negotiations;
		Whereas the reconciliation agreement signed by Fatah and
			 Hamas on May 4, 2011, was reached without Hamas being required to renounce
			 violence, accept Israel’s right to exist, and accept prior agreements made by
			 the Palestinians (the Quartet conditions);
		Whereas Hamas, an organization responsible for the death
			 of more than 500 innocent civilians, including two dozen United States
			 citizens, has been designated by the United States Government as a foreign
			 terrorist organization and a specially designated terrorist
			 organization;
		Whereas Hamas kidnapped and has held captive Israeli
			 sergeant Gilad Shalit in violation of international norms since June 25,
			 2006;
		Whereas Hamas continues to forcefully reject the
			 possibility of negotiations or peace with Israel;
		Whereas, by contrast, Prime Minister of Israel Benjamin
			 Netanyahu has accepted a two-state solution to the Israeli-Palestinian
			 conflict;
		Whereas, on April 22, 2009, Secretary of State Hillary
			 Clinton stated, We will not deal with nor in any way fund a Palestinian
			 government that includes Hamas unless and until Hamas has renounced violence,
			 recognized Israel and agreed to follow the previous obligations of the
			 Palestinian Authority.;
		Whereas the United States, under two different Presidents,
			 has vetoed 11 United Nations Security Council resolutions in the last 15 years
			 related to the Palestinian-Israeli conflict and its outstanding issues;
		Whereas United States Permanent Representative to the
			 United Nations Susan Rice stated on February 18, 2011, that it was
			 unwise for the United Nations to attempt to resolve key issues
			 between the Israelis and Palestinians;
		Whereas Palestinian leaders are pursuing a coordinated
			 strategy to seek recognition of a Palestinian state within the United Nations,
			 in other international forums, and from foreign governments;
		Whereas, on March 11, 1999, the Senate adopted Senate
			 Concurrent Resolution 5 (106th Congress), and on March 16, 1999, the House of
			 Representatives adopted House Concurrent Resolution 24 (106th Congress), both
			 of which resolved that any attempt to establish Palestinian statehood
			 outside the negotiating process will invoke the strongest congressional
			 opposition;
		Whereas current United States law precludes assistance to
			 a Palestinian Authority that shares power with Hamas unless that Authority
			 publicly accepts the right of Israel to exist and adheres to all prior
			 agreements and understandings with the Governments of the United States and
			 Israel;
		Whereas the United States Government provides more than
			 $550,000,000 annually and more than $3,500,000,000 cumulatively in direct
			 bilateral assistance to the Palestinians, who are among the world’s largest
			 recipients of foreign aid per capita;
		Whereas aid to the Palestinians is predicated on a good
			 faith commitment from the Palestinians to the peace process;
		Whereas abandonment by Palestinian leaders of the Quartet
			 conditions and inclusion of Hamas in a government could jeopardize the positive
			 steps the Palestinian Authority has taken in building institutions and
			 improving security in the West Bank in recent years; and
		Whereas efforts to form a unity government without
			 accepting the Quartet conditions, to bypass negotiations and unilaterally
			 declare a Palestinian state, or to appeal to the United Nations or other
			 international forums or to foreign governments for recognition of a Palestinian
			 state would violate the underlying principles of the Oslo Accords, the Road
			 Map, and other relevant Middle East peace process efforts: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)reaffirms its
			 strong support for a negotiated solution to the Israeli-Palestinian conflict
			 resulting in two states, a democratic, Jewish state of Israel and a viable,
			 democratic Palestinian state, living side-by-side in peace, security, and
			 mutual recognition;
			(2)states its firm
			 belief that any Palestinian unity government must publicly and formally
			 forswear terrorism, accept Israel’s right to exist, and reaffirm previous
			 agreements made with the Government of Israel;
			(3)reiterates its
			 strong opposition to any attempt to establish or seek recognition of a
			 Palestinian state outside of an agreement negotiated between leaders in Israel
			 and the Palestinians;
			(4)urges Palestinian
			 leaders—
				(A)to ensure that
			 any Palestinian government will seek peace with Israel;
				(B)to cease all
			 efforts at circumventing the negotiation process, including through a
			 unilateral declaration of statehood or quests for recognition of a Palestinian
			 state from other nations or the United Nations;
				(C)to resume direct
			 negotiations with the Government of Israel immediately and without
			 preconditions; and
				(D)to take
			 appropriate measures to counter incitement to violence and fulfill all prior
			 Palestinian commitments, including dismantling the terrorist infrastructure
			 embodied in Hamas;
				(5)supports the
			 opposition of the President to a unilateral declaration of a Palestinian state
			 and the veto by the United States on February 18, 2011, of the most recent
			 United Nations Security Council resolution regarding a key issue of the
			 Israeli-Palestinian process;
			(6)calls upon the
			 President to announce that the United States will veto any resolution on
			 Palestinian statehood that comes before the United Nations Security Council
			 which is not a result of agreements reached between the Government of Israel
			 and the Palestinians;
			(7)calls upon the
			 President to lead a diplomatic effort to oppose a unilateral declaration of a
			 Palestinian state and to oppose recognition of a Palestinian state by other
			 nations, within the United Nations, and in other international forums prior to
			 achievement of a final agreement between the Government of Israel and the
			 Palestinians;
			(8)will consider
			 restrictions on aid to the Palestinian Authority should it persist in efforts
			 to circumvent direct negotiations by turning to the United Nations or other
			 international bodies;
			(9)supports the
			 position taken by Secretary of State Hillary Clinton on April 22, 2009, that
			 the United States will not deal with or in any way fund a Palestinian
			 government that includes Hamas unless and until Hamas has renounced violence,
			 recognized Israel and agreed to follow the previous obligations of the
			 Palestinian Authority;
			(10)urges the
			 President to consider suspending assistance to the Palestinian Authority
			 pending a review of the unity agreement between Fatah and Hamas; and
			(11)reaffirms the
			 requirement under United States law precluding assistance to a Palestinian
			 Authority that shares power with Hamas unless that Authority and all its
			 ministers publicly accept the right of Israel to exist and all prior agreements
			 and understandings with the Governments of the United States and Israel.
			
